DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	 Accordingly, claims 7 and 16 have been amended, claims 10 and 12 are cancelled, and claims 20-30 are newly added. Claims 7, 16 and 20-30 are pending in the application.
Previous Claim Rejections - 35 USC § 103
3.	Claims 7-12 and 16-19 were previously rejected under 35 U.S.C. 103 as being unpatentable over Almstead et al, U.S. Pub. No. 2016/0199357 A1.
	Upon further consideration of the amendments to claim 7 to limit the scope of ribosomopathy to SDS and the compound to be administered to ataluren, and submission of the Declaration under 37 CFR 1.132 in which Exhibit 2 demonstrates that there is no reasonable expectation of success in selecting ataluren from the list of other nonsense suppressors since adjacent nucleotides affect binding strength of elongation release factors and corresponding binding strength of a nonsense read-through molecule such as ataluren; Exhibit 3 demonstrates that ataluren unexpectedly restored SBDS protein expression in bone marrow stem cells and improved bone marrow functionality in the treatment of SDS; and Exhibit 4 demonstrates that ataluren restored SBDS expression in bone marrow progenitors of patients with SDS, reduced mTOR .

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
	CLAIM 7, line 4, replace the term “to” with the term “in”;
		        line 5, please delete the comma after the term “comprising”;
	                    line 8, please delete the structure immediately preceding 

REASONS FOR ALLOWANCE
6.	In consideration of Applicant’s amendatory changes and cancellations, and the submission of the Declaration under 37 CFR 1.132, claims 7, 16 and 20-30 are allowable over the prior art, as newly renumbered claims 1-13.  The following is an examiners statement of reasons for allowance:
This invention relates to a novel method of treating Schwachman-Diamond syndrome (SDS) comprising administering to a subject in need thereof a therapeutically effective 
    PNG
    media_image1.png
    110
    214
    media_image1.png
    Greyscale
to said subject.  
After a thorough search, the closest of prior art, Almstead et al was found to teach a method for the treatment of a disease associated with a nonsense mutation in a gene, comprising administering to a subject in need thereof an effective amount of a nonsense codon suppressor agent, wherein a list of agents is disclosed including ataluren, and wherein the disease can be Cystic Fibrosis or Duchenne Muscular Dystrophy. However based on the results demonstrated in Exhibits 2-4 submitted with the Declaration under 37 CFR 1.132, wherein Exhibit 2 demonstrates that there is no reasonable expectation of success in selecting ataluren from the list of other nonsense suppressors, Exhibit 3 demonstrates that ataluren surprisingly restored SBDS protein expression in bone marrow stem cells and improved bone marrow functionality in the treatment of SDS; and Exhibit 4 demonstrates that ataluren restored SBDS expression in bone marrow progenitors of patients with SDS, reduced mTOR hyperphosphorylation and excessive apoptosis in SDS leukocytes, and ataluren significantly improved both myeloid colony-forming unit-granulocyte/macrophage (CFU-GM) and colony-forming unit granulocyte, erythrocyte, monocyte, megakaryocyte (CFU-GEMM) generation from bone marrow mononuclear stem cells associated with SDS-carrying nonsense mutations, it would be unexpected for one of skill in the art to choose ataluren from the list of codon suppressor agents to treat SDS with a reaonsable expectation of success. Thus Almstead et al fail to teach, suggest or render obvious the instant claimed method of treating SDS comprising ataluren.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611